               Case:17-03082-jwb        Doc #:63 Filed: 02/03/2021          Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN

  IN RE:                                        §
                                                §
  Dana Lee Hart                                 §     CASE NO. 17-03082
  Rick James Hart                               §     HON. James W. Boyd
     Debtor(s)                                  §

       ORDER APPROVING STIPULATED SECOND POST-CONFIRMATION AMENDED
                              CHAPTER 13 PLAN


 THIS MATTER having come before the Court on the Stipulated Second Post-Confirmation Amended
 Chapter 13 Plan (the “Amended Plan”); the Debtors and the Chapter 13 Trustee having consented to entry
 of this order via stipulation; the Court finding that the Amended Plan has no detrimental effect on
 creditors; and the Court being otherwise fully advised of the premises; NOW THEREFORE,
 IT IS HEREBY ORDERED that the Amended plan is APPROVED.
 IT IS FURTHER ORDERED that the Debtors’ new plan payment shall be $489.75 weekly.
 IT IS FURTHER ORDERED that service upon the Matrix is WAIVED.
                                           END OF ORDER




IT IS SO ORDERED.

Dated February 3, 2021
